DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I and Species (I)(B), directed to claims 1 and 5-15, in the reply filed on 10/4/2022 is acknowledged.  The traversal is on the ground(s) that the there is not a serious search burden on the Examiner to examiner the Groups and Species set forth in the Restriction requirement.  This is not found persuasive for the reason(s) set forth in paragraphs 2-7 of the action mailed 8/4/2022.
The requirement is still deemed proper and is therefore made FINAL.

Claims 2-4 and 16-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/4/2022.

Priority
The signature in the Oath for inventor Franziska Czerwonatis has not been dated.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7  and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 7, it is unclear what is intended by the parenthetical limitation “(thermoplastic)” as it further limits, or does not further limit, the recited polyurethane.

Regarding claim 13, the “can be” limitation renders the claim indefinite as it is unclear if the recited polyacrylate is required to be derived from the recited monomer composition, or if the recited monomer composition is optional, or some other interpretation.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Regarding claim 7, it does not appear that the recited polyurethane further limits the recited polyurethane of current claim 1, if indeed the parenthetical “(thermoplastic)” is not required.  See the rejection of the claim under 35 U.S.C. 112(b) set forth above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blazejewski et al. (DE 102018200957 A1).

Regarding claim(s) 1 and 7-15 , Blazejewski teaches the PSA strip (adhesive tape) comprising self-adhesive layer SK1 (PSA layer) partially foamed with microballoons (current claim 15) (title, abstract) disposed on a carrier layer (T) (end page 5) made of a polyurethane foam (current claims 7 and 9) (page 20), which said layer SK1 comprises vinylaromatic block copolymers and acrylate compounds (current claims 10-11) (page 8).  Blazejewski discloses that crystallinity is not desired (current claim 8) (page 19) and that the polyurethanes are physically crosslinked (page 20), which is identical to that presently disclosed (see page 7, lines 20-26 of the instant specification) for the presently claimed “uncrosslinked polyurethane.”  Blazejewski also does not disclose that the carrier has a crystalline superstructure.
Blazejewski also teaches that the PSAs comprising crosslinking agents (current claim 14) (page 13), and that the acrylate compounds, polyacrylates, of the layer SK1(meth)acrylic esters having 1 to 25 carbon atoms (page 12) (current claim 13).  The stretchable carrier has a thickness of 50-150 m (page 6).  Blazejewski further teaches that the PSA layer comprises the polyacrylate and the vinylaromatic block copolymer as the immiscible elastomer component (current claim 12) (page 8 and page 13, for example).
Although Blazejewski does not disclose that the uncrosslinked polyurethane was produced via a dispersion, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
	Therefore, absent evidence of criticality regarding the presently claimed process and given that Blazejewski meets the requirements of the claimed composition, Blazejewski clearly meets the requirements of the present claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 5-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Homann et al. (US 2020/0091472 A1) in view of Blazejewski et al. (DE 102018200957 A1). The Examiner notes that citations from the ‘957 publication were taken from a machine translation, which is included with the current action.

Regarding claim(s) 1, 5-7 and 9-12, Homann teaches an adhesive tape comprising a pressure-sensitive adhesive (PSA) layer on a polyurethane foam carrier (at least one carrier having at least one layer) (current claims 7 and 9), which said PSA layer is formed from a mixture of, inter alia, an acrylate (co)polymer and a vinyl aromatic block copolymer (current claims 10-12) (para 0092-0093) and which said polyurethane foam carrier has a thickness of from 0.1 to 0.5 mm (100 to 500 m) (para 0081), which overlaps that presently claimed, and comprises, inter alia, an aliphatic polyester polyurethane (current claim 6) dispersion (para 0018-0020).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
The Examiner notes that, while Homann contemplates crosslinkers for the polyurethanes, Homann does not require them (para 0051; 0056-0057).  However, the claim limitations of Item (ii) make optional an uncrosslinked polyurethane, and thus the prior art need not teach that the disclosed polyurethanes are uncrosslinked in order to teach the limitations of the presently recited polyurethane of Item (ii).

Homann does not disclose that the polyurethane foam carrier layer has a modulus of not more than 1.8 MPa at 100% elongation (current claim 6).
However, Homann does discuss setting the properties of the foam such as stability and elongation at break (para 0038), the latter of which is at least 100% (para 0088).

In addition, Blazejewski discloses that the modulus of elasticity is the resistance that a material opposes to elastic deformation (page 35), and that in non-stretchable film carriers is above 0.5 GA (i.e. 500 MPa) (page 20).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the carrier of Homann with a thickness identical to that presently claimed and to adjust the elastic modulus of the carrier of Homann towards providing said carrier with an amount of stretch resistance to permit the carrier to be stretched (i.e., elongated) to values beyond 100% based on the overall thickness of the adhesive tape and the stretch properties required of the prior art’s intended application as in the present invention.

Regarding claim 8, Homann does not disclose that the carrier, or any of its components, are crystalline.

Regarding claim 13, the poly(meth)acrylates contemplated for the PSA layer comprise, inter alia, acrylic acid (para 0095-0111).

Regarding claim 14, Homann teaches that the PSAs are chemically/thermally/covalently crosslinked (para 0093, 0097, 0102, 0111), which one skilled in the art would recognize as requiring crosslinkers.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blazejewski et al. (DE 102018200957 A1).

Regarding claim 5, Blazejewski teaches the motivation for the presently claimed properties as noted in the Homann/Blazejewski prior art rejection set forth above.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blazejewski et al. (DE 102018200957 A1) in view of Matsubaguchi et al. (US 2003/0108773 A1) and in further view of Ashida et al. (EP 748829 A1).

Regarding claim(s) 6, Blazejewski teaches the PSA strip comprising the carrier layer (T) made of a polyurethane foam as in the rejection(s) of claims 1, 5 and 7-15 set forth above.

Blazejewski does not specify that the polyurethane is an aliphatic polyester or polyether polyurethane.

However, Matsubaguchi teaches that aliphatic urethanes increase the disperability of urethanes (para 0056) while Ashida teaches polyester polyurethanes have excellent mechanical and abrasion resistance characteristics (page 2, lines 11-17).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to select an aliphatic polyester polyurethane for the carrier of Blazejewski towards said carrier demonstrating the dispersibility and excellent mechanical and abrasion resistance characteristics as in the present invention

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053. The examiner can normally be reached 8:30 PM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia A Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        11/4/2022